Citation Nr: 0637723	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-11 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
sinusitis with headaches.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from December 1962 to December 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

The veteran testified in a hearing before a VA decision 
review officer in March 2006.


FINDING OF FACT

The veteran's sinusitis is manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment but without chronic 
osteomyelitis following radical surgery or near constant 
sinusitis characterized by headaches, pain and tenderness and 
purulent discharge after repeated surgeries.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for sinusitis 
with headaches have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103A (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510, 6522 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A VCAA notice prior to a decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, 
because the VCAA was enacted after the initial adjudication 
of this claim by the RO, it was impossible to provide notice 
of the VCAA prior to the initial adjudication in this case.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In this case, a December 2001 letter acknowledged the 
veteran's claim for an increased rating for sinusitis and 
explained VA's duty to assist the veteran in the development 
of his claim.  The December 2001 letter also advised the 
veteran to submit any medical evidence pertaining to the 
claimed condition.  Although the December 2001 letter did not 
inform the veteran of the evidentiary requirements of a claim 
for increased rating, that information was provided 
subsequently in a May 2005 notice letter to the veteran.  
That letter set forth the requirements of an increased rating 
claim and again explained VA's duty to assist the veteran 
with his claim.  The veteran was also advised of his right to 
submit additional evidence. Thus, the Board finds that VA's 
duty to notify has been fulfilled and any defect in the 
timing of such notice constitutes harmless error.  

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The service medical records and 
relevant medical records have been obtained and associated 
with the claims file.  The veteran presented testimony 
concerning this claim in a hearing before a decision review 
officer in March 2006.   The veteran has also been afforded a 
VA examination.  No relevant outstanding evidence has been 
identified. Accordingly, the Board finds that the duty to 
assist has been satisfied.

II.  Analysis of Claim

The veteran seeks an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.  The 10 percent 
rating has been in effect since August 1967.

In his hearing testimony and in statements submitted in 
support of this claim, the veteran asserts that his condition 
has worsened.  At his March 2006 hearing, the veteran 
testified that he had five to six non-incapacitating episodes 
of sinusitis in the prior year.  The veteran stated that his 
symptoms include headaches, difficulty breathing and facial 
swelling.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2006). 

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's sinus condition has been assigned a 10 percent 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6522, which 
pertains to allergic rhinitis.  Under DC 6522,  a rating of 
10 percent is appropriate for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A rating of 30 percent is assignable for allergic or 
vasomotor rhinitis with polyps. 

The veteran's sinusitis was subsequently rated under the 
General Formula for Sinusitis, Diagnostic Codes 6510 through 
6514.  Diagnostic Code 6510 pertains to chronic pansinusitis.  
A 10 percent evaluation is provided for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  A 30 percent evaluation is assignable 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is assignable following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, DC 6513 (2006).  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 
6513, Note (2006). 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(2006), the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided. The 
Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that 
for purposes of determining whether the appellant is entitled 
to separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions. 

As previously indicated, the veteran had active service from 
December 1962 to December 1964.  According to the service 
records, the veteran was diagnosed with acute sinusitis after 
being hit in the face by a grenade in February 1963.  He 
underwent sinusotomy of the right frontal sinus in February 
1963.  

Post-service medical records contain ongoing complaints of 
sinus congestion and diagnoses of chronic sinusitis and 
allergic rhinitis.  Symptoms reported by the veteran over the 
post-service time period include headaches and nasal 
congestion and treatment with inhaled steroids, antibiotics 
and nasal spray.  VA records dated in March 1967 show that 
the veteran underwent sinus ablation for ostium of the 
frontal sinus with chronic frontal sinusitis.  

A March 2002 VA examination report noted a history of frontal 
sinus injury with subsequent obliteration of the sinuses and 
nasal valve collapse.  A history of sinus surgeries was 
noted.  That examination report reflects that the veteran 
reported having symptoms of sinusitis, including headache and 
fever, approximately twice per year.  He reported that the 
these episodes required antibiotic treatment of approximately 
three weeks in duration.  

VA outpatient records dated from 2002 to 2004 show that the 
veteran was seen on numerous occasions with complaints of 
sinus congestion.  These records contain assessments of 
chronic sinusitis and sinus passage nares obstruction.  

At a June 2006 VA examination, the veteran reported having 
six episodes of sinusitis per year, each approximately two 
weeks in duration.   He reported that he is incapacitated due 
to sinusitis approximately six times per year, with symptoms 
including headaches, interference with breathing through the 
nose, purulent discharge from the nose, hoarseness of the 
voice, shortness of breath, headache and facial pain and 
swelling.  Upon physical examination, the VA examination 
observed purulent discharge from the nose.   A diagnosis of 
sinusitis of the right maxillary sinus was rendered. 

In this case, the evidence establishes that the veteran has 
had frequent complaints of sinusitis.  His sinusitis has been 
shown to manifest with headaches, interference with 
breathing, purulent discharge from the nose and facial 
swelling.  The evidence from the veteran's hearing and his 
most recent VA examination indicates that the veteran 
experiences approximately six incapacitating episodes per 
year of sinusitis requiring antibiotic treatment.   Applying 
this evidence to the relevant Diagnostic Codes, the Board 
concludes that a rating of 30 percent is assignable, 
according to Diagnostic code 6513.   A higher rating under 
Diagnostic Code 6513 is not appropriate unless there is 
evidence of chronic osteomyelitis following radical surgery 
or near constant sinusitis characterized by headaches, pain 
and tenderness and purulent discharge or crusting after 
repeated surgeries.   Although the evidence demonstrates that 
the veteran has had numerous surgeries, there are no findings 
of near constant sinusitis such that a 50 percent rating 
could be assigned.  

The Board has also considered the criteria of Diagnostic Code 
6522, under which a maximum 30 percent rating may be 
assigned.  While the veteran has submitted a VA medical 
records that notes a history of nasal polyps, nasal polyps 
were not found during the most recent VA examination in June 
2006 nor in the 2002 VA examination.  Moreover, separate 
ratings under Diagnostic Codes 6510 and 6522 may not be 
assigned, as the symptoms and manifestations contemplated by 
these rating codes are the same.  The assignment of separate 
evaluations would constitute impermissible pyramiding.

In light of the foregoing, the Board concludes that the 
criteria for a 30 percent evaluation for sinusitis with 
headaches have been met.


ORDER

An evaluation of 30 percent for sinusitis with headaches is 
granted, subject to governing regulations concerning monetary 
awards.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


